Beoyles, O. J.
1. "No person, firm, or corporation shall establish, maintain, or operate any public dance-hall . . for money or profit outside the limits of incorporated towns or cities in any county in this State having a population of 200,000 or more, . . without first ob-*752taming the permission of the commissioners of roads and revenues or other authority in charge of such counties. . . Any person, firm, or corporation establishing, maintaining, or operating any such establishment as herein set forth, without securing said permission, shall be guilty of a misdemeanor.” Acts 1935, p. 361, sections 1, 3.
Decided May 6, 1937.
Waller A. Sims, for plaintiff in error.
John 8. McClelland, solicitor, John A.Boylcin, solicitor-general, J. W. LeCraw, contra.
2. It is well-settled law that in a misdemeanor, all who procure, counsel, command, aid or abet the commission of the offense are treated as principal offenders and may be indicted and convicted as such.
3. The defendant was convicted, in the criminal court of Pulton County, of maintaining a public dance-hall, for money or profit, outside the limits of any incorporated town or city in Pulton County, without obtaining the permission of the authority in charge of the county. The evidence authorized the verdict, it being shown thereby that the defendant maintained such a danee-ha'll, and that its operation, either directly or indirectly, brought to him money or profit. The judge did not. err, for any reason assigned, in overruling the certiorari.

Judgment affirmed.

MacIntyre amd Guerry, JJ„ concur.